Exhibit 99.2 EXECUTION COPY J.P.MORGAN AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING) dated as of January 2, 2009 among JOHNSON OUTDOORS INC. The Lenders Party Hereto and JPMORGAN CHASE BANK, N.A. as Administrative Agent J.P. MORGAN SECURITIES INC. as Sole Bookrunner and Sole Lead Arranger TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01.Defined Terms 1 SECTION 1.02.Classification of Loans and Borrowings 23 SECTION 1.03.Terms Generally 23 SECTION 1.04.Accounting Terms; GAAP 24 SECTION 1.05.Amendment and Restatement 24 ARTICLE II The Credits 24 SECTION 2.01.Commitments 24 SECTION 2.02.Loans and Borrowings 25 SECTION 2.03.Requests for Revolving Borrowings 25 SECTION 2.04.Determination of Dollar Amounts 26 SECTION 2.05.Swingline Loans 26 SECTION 2.06.Letters of Credit 28 SECTION 2.07.Funding of Borrowings 33 SECTION 2.08.Interest Elections 33 SECTION 2.09.Termination and Reduction of Commitments 35 SECTION 2.10.Repayment of Loans; Evidence of Debt 35 SECTION 2.11.Prepayment of Loans 36 SECTION 2.12.Fees 37 SECTION 2.13.Interest 38 SECTION 2.14.Alternate Rate of Interest 39 SECTION 2.15.Increased Costs 40 SECTION 2.16.Break Funding Payments 41 SECTION 2.17.Taxes 41 SECTION 2.18.Payments Generally; Pro Rata Treatment; Sharing of Set-offs 42 SECTION 2.19.Mitigation Obligations; Replacement of Lenders 44 SECTION 2.20.Defaulting Lenders 45 SECTION 2.21.Market Disruption 47 SECTION 2.22.Judgment Currency 48 ARTICLE III Representations and Warranties 48 SECTION 3.01.Organization; Powers; Subsidiaries 48 SECTION 3.02.Authorization; Enforceability 49 SECTION 3.03.Governmental Approvals; No Conflicts 49 SECTION 3.04.Financial Condition; No Material Adverse Change 49 SECTION 3.05.Properties 49 SECTION 3.06.Litigation and Environmental Matters 50 SECTION 3.07.Compliance with Laws and Agreements 50 Table of Contents (Continued) Page SECTION 3.08.Investment Company Status 50 SECTION 3.09.Taxes 50 SECTION 3.10.ERISA 51 SECTION 3.11.Disclosure 51 SECTION 3.12.Federal Reserve Regulations 51 SECTION 3.13.No Default 51 SECTION 3.14.First Priority Liens 51 ARTICLE IV Conditions 52 SECTION 4.01.Original Effective Date 52 SECTION 4.02.Each Credit Event 53 SECTION 4.03.Effective Date of Amendment and Restatement 53 ARTICLE V Affirmative Covenants 55 SECTION 5.01.Financial Statements and Other Information 55 SECTION 5.02.Notices of Material Events 56 SECTION 5.03.Existence; Conduct of Business 57 SECTION 5.04.Payment of Obligations 57 SECTION 5.05.Maintenance of Properties; Insurance 57 SECTION 5.06.Books and Records; Inspection Rights 57 SECTION 5.07.Compliance with Laws 57 SECTION 5.08.Use of Proceeds and Letters of Credit 58 SECTION 5.09.Subsidiary Guaranty 58 SECTION 5.10.Pledge Agreements 58 SECTION 5.11.Senior Credit Liens 58 SECTION 5.12.Accounts 59 ARTICLE VI Negative Covenants 59 SECTION 6.01.Indebtedness 59 SECTION 6.02.Liens 61 SECTION 6.03.Fundamental Changes 61 SECTION 6.04.Investments, Loans, Advances, Guarantees and Acquisitions 62 SECTION 6.05.Asset Sales and Equity Issuances 63 SECTION 6.06.Sale and Leaseback Transactions 65 SECTION 6.07.Swap Agreements 65 SECTION 6.08.Restricted Payments 66 SECTION 6.09.Transactions with Affiliates 66 SECTION 6.10.Restrictive Agreements 66 SECTION 6.11. Amendment of Material Documents 66 SECTION 6.12. Minimum Asset Coverage Ratio 67 SECTION 6.13.Quarterly Financial Covenants 67 SECTION 6.14.Fiscal Year 67 Table of Contents (Continued) Page SECTION 6.15.Capital Expenditures 67 ARTICLE VII Events of Default 68 ARTICLE VIII The Administrative Agent 70 ARTICLE IX Miscellaneous 73 SECTION 9.01.Notices 73 SECTION 9.02.Waivers; Amendments 74 SECTION 9.03.Expenses; Indemnity; Damage Waiver 75 SECTION 9.04.Successors and Assigns 76 SECTION 9.05.Survival 79 SECTION 9.06.Counterparts; Integration; Effectiveness 79 SECTION 9.07.Severability 80 SECTION 9.08.Right of Setoff 80 SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process 80 SECTION 9.10.WAIVER OF JURY TRIAL 80 SECTION 9.11.Headings 81 SECTION 9.12.Confidentiality 81 SECTION 9.13.USA PATRIOT Act 81 Table of Contents (continued) SCHEDULES: Schedule 1.01 – Consolidated EBITDA Adjustments; Excluded Subsidiaries Schedule 2.01 – Commitments Schedule 2.06 – Letters of Credit Schedule 3.01 – Subsidiaries Schedule 5.12 – Non-Lender Accounts Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule 6.10 – Existing Restrictions Schedule 6.13 – Quarterly Financial Covenants EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B – Form of Opinion of Loan Parties’ Counsel Exhibit C – [Reserved.] Exhibit D – [Reserved.] Exhibit E – List of Closing Documents AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING) (the “Agreement”) dated as of January 2, 2009 among JOHNSON OUTDOORS INC., the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01.Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “2008 Restructuring” means, collectively, (i) the change in the name of “Old Town Canoe Company”, a Subsidiary, to “Johnson Outdoors Watercraft Inc.”, (ii) the Borrower’s creation of Johnson Outdoors Marine Electronics LLC, as a new Subsidiary, and the transfer of the Borrower’s marine electronics business to such new Subsidiary, (iii) the Borrower’s creation of Johnson Outdoors Gear LLC, as a new Subsidiary, and the transfer of the Borrower’s outdoor equipment business to such new Subsidiary, and (iv) the Borrower’s creation of Johnson Outdoors Diving LLC, as a new Subsidiary, and the transfer of the Borrower’s domestic diving business to such new Subsidiary. “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Acquisition” means any transaction, or any series of related transactions, consummated on or after the date of this Agreement, by which the Borrower or any of its Subsidiaries (i) acquires any going business or all or substantially all of the assets of any firm, corporation or limited liability company or other business entity, or division thereof, whether through purchase of assets, merger or otherwise or (ii) directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the securities of a corporation which have ordinary voting power for the election of directors (other than securities having such power only by reason of the happening of a contingency) or a majority (by percentage of voting power) of the outstanding ownership interests of a partnership or limited liability company or other business entity. “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (1) 3.50% and (2) the product of (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate. “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the Lenders hereunder. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, in the case of an affiliate of the Borrower, a Person that directly, or indirectly through one or more intermediaries, is Controlled by the Borrower and, in the case of an affiliate of the Administrative Agent or any Lender, a Person that directly or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agreed Currencies” means Dollars and euro. “Alternate Base Rate” means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus½ of 1% and (c) the Adjusted LIBO Rate for a one-month Interest Period plus 1.25%.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective from and including the effective date of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. “Amendment and Restatement” means the amendment and restatement of the Existing Credit Agreement as of the date hereof on the terms of this Agreement. “Applicable Percentage” means, with respect to any Lender, the percentage of the total Commitments represented by such Lender’s Commitment.If the Commitments have terminated or expired, the Applicable Percentages shall be determined based upon the Commitments most recently in effect, giving effect to any assignments. “Applicable Rate” means, for any day, the rate per annum equal to (i) the sum of (x) the Adjusted LIBO Rate plus (y) 4.5%, with respect to any Eurocurrency Loan, (ii) the sum of (x) the Alternate Base Rate plus (y) 3.5%, with respect to any ABR Loan, and (iii) 0.50%, with respect to the facility fee payable pursuant to Section 2.12. “Approved Fund” has the meaning assigned to such term in Section 9.04. “Approved Subordinated Debt” means Indebtedness in an aggregate original principal amount equal to at least $5,000,000 which is (i) subject to terms and conditions reasonably satisfactory to the Required Lenders, (ii) subject to an intercreditor agreement on terms reasonably satisfactory to the Required Lenders and (iii) fully subordinated to the Secured Obligations. “Approximate Equivalent Amount” of any currency with respect to any amount of Dollars shall mean the Equivalent Amount of such currency with respect to such amount of Dollars on or as of such date, rounded up to the nearest whole amount of such currency as determined by the Administrative Agent from time to time. “Asset Coverage Ratio” means the ratio, determined as of the end of each calendar month for the most recent month, of (x) the sum of fifty percent (50%) of the book value of each of the accounts receivable and the inventory of the Borrower and its Subsidiaries calculated on a consolidated basis in accordance with GAAP measured for each such calendar month to (y) Consolidated Senior Indebtedness. 2 “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any other form approved by the Administrative Agent. “Available Borrowing Base” means, as of any date of determination, the excess of the Borrowing Base shown on the most recent Borrowing Base Certificate furnished by the Borrower over the aggregate principal balance of the “Loans” outstanding under the Term Credit Agreement as of such date. “Availability Period” means the period from and including the Effective Date to but excluding the earlier of the Maturity Date and the date of termination of the Commitments. “Board” means the Board of Governors of the Federal Reserve System of the United States of America. “Borrower” means Johnson Outdoors Inc., a Wisconsin corporation. “Borrowing” means (a) Revolving Loans of the same Type, made, converted or continued on the same date and, in the case of Eurocurrency Loans, as to which a single Interest Period is in effect or (b) a Swingline Loan. “Borrowing Base” means: (i) for the period following the delivery of the financial statements required to be delivered by the Borrower pursuant to Section 5.01(c) for each of the months of October, November, December and January of each year, the sum of (X) seventy percent (70%) of the book value of the Receivables of the Borrower and its Subsidiaries on a consolidated basis plus (Y) fifty-five percent (55%) of the book value of the Inventory of the Borrower and its Subsidiaries on a consolidated basis, in each case, as of the last day of such applicable month; and (ii) for the period following the delivery of the financial statements required to be delivered by the Borrower pursuant to Section 5.01(c) for each of the months of February through September of each year, fifty percent (50%) of the book value of the Receivables and Inventory of the Borrower and its Subsidiaries on a consolidated basis as of the last day of such applicable month. “Borrowing Base Certificate” means a certificate executed by a Financial Officer of the Borrower, in a form reasonably acceptable to the Administrative Agent and substantially similar in form to the Borrowing Base Certificate delivered as of the Effective Date, setting forth the Borrowing Base, the Available Borrowing Base and the component calculations in respect of the foregoing. “Borrowing Request” means a request by the Borrower for a Revolving Borrowing in accordance with
